Citation Nr: 1454792	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for impingement syndrome of the left shoulder.  

2.  Entitlement to service connection for left carpal tunnel syndrome.

3.  Entitlement to service connection for right carpal tunnel syndrome.  

4.  Entitlement to service connection for left thoracic outlet syndrome.

5.  Entitlement to service connection for right thoracic outlet syndrome.  

6.  Entitlement to service connection for a cervical spine condition.  

7.  Entitlement to service connection for a left elbow condition.  

8.  Entitlement to a compensable initial disability rating for fibromyalgia.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and St. Petersburg, Florida, respectively.  Jurisdiction of the case has been transferred to the RO in St. Petersburg, Florida.     

The issues of entitlement to service connection for left carpal tunnel syndrome, right carpal tunnel syndrome, left thoracic outlet syndrome, right thoracic outlet syndrome, a cervical spine disorder, and a left elbow disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder condition was not caused or aggravated by his service-connected right shoulder impingement syndrome.  

2.  For the entire initial rating period, fibromyalgia has been manifested by some headaches, widespread musculoskeletal pain, and migratory joint pain with associated fatigue, sleep disturbance, constipation, abdominal bloating, depression, and difficulty concentrating, more closely approximating symptomatology that is episodic, with exacerbations often precipitated by emotional stress, cold or damp weather, or by overexertion, but that are present more than one-third of the time.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  The criteria for an initial disability rating of 20 percent for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5025 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2009 and March 2010.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, and private treatment records.   Also, VA afforded the Veteran relevant examinations and opinions in April 2010 and October 2009.  Those opinions described the Veteran's fibromyalgia and left shoulder disability, took into consideration the relevant history, and provided adequate rationales for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Left Shoulder

The Veteran first submitted his claim for service connection for a left shoulder condition in May 2009, labeling it as a "left upper extremity condition secondary to right upper extremity."  In October 2009, the Veteran clarified, alleging that he developed left shoulder bursitis due to the overuse of his left arm in order to limit the use of his service-connected right shoulder.  

An MRI taken of his left shoulder in January 2008 showed mild degenerative changes in the acromioclavicular joint.  Progress notes from the San Juan VAMC reveal that the Veteran underwent steroid treatment in November 2008 to in an effort to relieve pain in the left shoulder area.  The physician at the November 2008 treatment visit provided a diagnosis of left shoulder tendonitis, and the Veteran received physical therapy.  

Subsequently, VA afforded the Veteran a compensation and pension examination with regard to his left shoulder in October 2009.  He reported that the condition began when he underwent right shoulder surgery in September 1991, causing the Veteran to favor his left shoulder.  After reviewing the Veteran's file and previous diagnostic tests, the examiner diagnosed the Veteran with left shoulder impingement syndrome.  

Based on the aforementioned evidence, the Board finds that the first element of service connection is met.  The Veteran clearly has a current left shoulder disability.  However, for the following reasons, the Veteran's claim of entitlement to service connection for a left shoulder disability must be denied.

Of record are numerous statements by the Veteran that attribute his left shoulder condition to his service-connected right shoulder disability.  The Veteran's statements regarding the cause of his left shoulder condition are lay statements that purport to provide a nexus opinion between the two conditions.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether a left shoulder condition is caused by overuse due to a right shoulder disability, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to how his left shoulder condition was caused by his service-connected right shoulder disability are not competent evidence as to a nexus.  

In the October 2009 VA examination, the examiner concluded that the left shoulder impingement syndrome was not caused by or a result of the right shoulder condition.  Rather, the examiner concluded that the Veteran's left shoulder condition was secondary to degenerative joint disease and related to the aging process.  Noting that the first time a left shoulder condition was documented was in January 2008 and that the right shoulder disability arose in 1991, the examiner concluded that the time-lapse between the two makes it unlikely that the disabilities are related.  

The Board finds the October 2009 VA examination to be the most probative evidence as to this issue.  See Madden v. Gober, 125 F.3d 1477, 1481 (fed. Cir. 1997).  The examiner gathered a detailed history from the Veteran, reviewed the claims file, examined the Veteran, and based his findings on the results of these tests.  He also provided a detailed rationale for each opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Consequently, the Veteran's claim must be denied on a secondary theory of entitlement to service connection as the competent and probative evidence of record fails to establish that his left shoulder disability is related to his service-connected right shoulder impingement syndrome.  

Thus, the preponderance of evidence is against a claim of entitlement to service connection for a left shoulder disability, and the Veteran's appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See U.S.C.A. § 5107(b) (West); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where the schedular criteria do not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.
Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms requires continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy. 38 C.F.R. § 4.71a, Diagnostic Code 5025.

A note following Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

In a March 2009 letter, Dr. L.E.F.C., a private physician, listed severe pains, depression, and constant fatigue as identifying symptoms for his diagnosis of fibromyalgia.  Subsequently, the Veteran attended a pain management program at the San Juan VAMC.  August 2009 VA progress notes document the Veteran having a "fair response" to high dosages of tramadol.  

An April 2010 VA examination revealed unexplained fatigue, sleep disturbance, constipation, abdominal bloating, depression, and difficulty concentrating as trigger points for fibromyalgia.  Additionally, the examiner listed emotional stress, cold or damp weather, or overexertion as exacerbating factors.  The symptoms were reported as constant, but the examiner noted that the symptoms could be alleviated through medications.  On examination, there were tender points in the trapezius, cervical spine, scapula spine, second rib, gluteals, and knees.  

Based on the April 2010 VA examination and VA treatment notes, the Board concludes that for the entire initial rating period, the Veteran's fibromyalgia has been manifested by symptoms more closely approximating symptomatology that is episodic, with exacerbations often precipitated by emotional stress, cold or damp weather, or by overexertion.  These symptoms more closely approximate the criteria for a 20 percent rating under Diagnostic Code 5025.  For these reasons, the Board finds that the criteria for an initial disability rating of 20 percent for fibromyalgia have been met.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2014).  The Veteran's symptoms for fibromyalgia do not more closely approximate the criteria for a 40 percent rating under Diagnostic Code 5025 because his symptoms are not refractory to treatment, that is, the symptoms are treatable by medication.  

ORDER

Entitlement to service connection for a left shoulder disability is denied.  

An initial disability rating of 20 percent for fibromyalgia is granted.


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Regrettably, a remand is necessary because there is insufficient medical evidence for the Board to adjudicate the issues of service connection for right and left carpal tunnel syndrome, right and left thoracic outlet syndrome, a cervical spine condition, and a left elbow condition.  

Regarding the issues of service connection for bilateral carpal tunnel syndrome and bilateral thoracic outlet syndrome, the Veteran submitted a March 2009 independent medical evaluation, in which the Veteran was diagnosed with bilateral thoracic outlet syndrome and bilateral carpal tunnel syndrome, among others.  This opinion does little to differentiate between the symptoms of the two disabilities, and it does not give an analysis as to whether the two disabilities began as a result of service or a service-connected disability.  A medical opinion is necessary to clarify which symptoms are attributable to which disability, if any, as well as to determine if the Veteran's carpal tunnel syndrome or thoracic outlet syndrome are a result of a disease or injury incurred in service or a proximately due to an already service-connected disability.  Further, the Veteran has alleged that both disabilities are secondary to a cervical spine disability.  The opinions must address that contention as well.  

Further, a medical opinion is necessary to adjudicate the issue of the Veteran's claim of entitlement to service connection for a cervical spine disability.  Review of the Veteran's claim and statements indicates that the Veteran has claimed service connection on direct and secondary theories of entitlement, that is, he claimed that his cervical spine disability had onset as a result of a disease or injury in service or, in the alternative, that his cervical spine disability is the result of or is aggravated by his low back disability.  The medical opinion must address both claims.  

Finally, a medical opinion is necessary to adjudicate the issue of the Veteran's claim of entitlement to service connection for a left elbow disability.  The examiner must determine whether the Veteran's pre-existing current left elbow disability was aggravated (increased in severity or permanently worsened) during active service, or, in the alternative, whether the Veteran's current left elbow disability was aggravated by subsequent falls sustained after service as a result of service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his claim for bilateral carpal tunnel syndrome.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner must determine whether the Veteran has had right and/or left carpal tunnel syndrome during any time since he filed his claim in May 2009.  If the examiner diagnoses the Veteran with right, left or bilateral carpal tunnel syndrome, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed carpal tunnel syndrome had onset during the Veteran's active service or was caused by his active service; specifically, in the opinion provided, the examiner is asked to address service treatment notes that document wrist pain in service;     

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed carpal tunnel syndrome was caused by a cervical spine disability;

2.  Ensure that the Veteran is scheduled for appropriate VA examination to address the Veteran's claim for bilateral thoracic outlet syndrome. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner should determine whether the Veteran has had right, left, or bilateral thoracic outlet syndrome at any time since he filed his claim in May 2009.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed thoracic outlet syndrome had onset during the Veteran's active service or was caused by his active service; specifically, in the opinion provided, the examiner is asked to address service treatment notes that document wrist pain in service;     

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed thoracic outlet syndrome was caused by a cervical spine disability;

3.  Ensure that the Veteran is scheduled for appropriate VA examination for his cervical spine disability claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a) The examiner should identify any and all cervical spine disorders the Veteran has had at any time since he filed his claim in May 2009. The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disorder, to include arthritis, had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions in a July 2012 Form 9 Appeal to the Board of Veterans' Appeals, that his neck disability had onset as a result of whiplash and trauma sustained driving military vehicles over rough terrain.

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disorder was caused by his service-connected low back disability;

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disorder, to include arthritis, has been aggravated (permanently worsened) by  his service-connected low back disability.

4.  Ensure that the Veteran is scheduled for appropriate VA examination for his left elbow.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner should identify any and all left elbow disorders the Veteran has had at any time since he filed his claim in May 2009. The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left elbow disorder, to include arthritis, was NOT clearly and unmistakably aggravated (permanently worsened) beyond its normal  progression during active service.  Specifically, the examiner is asked to address the Veteran's assertions made in an October 2012 Form 9 Appeal to the Board of Veterans' Appeals, that any diagnosed left elbow disorder was aggravated as a result of falling on the left elbow during training in service;

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left elbow disorder was caused by his service-connected low back disabilities.

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left elbow disorder, to include arthritis, has been aggravated (permanently worsened) by  his service-connected low back disability; specifically, the examiner is asked to address the Veteran's assertions made in an October 2012 Form 9 Appeal to the Board of Veterans' Appeals, that any diagnosed left elbow condition was caused or aggravated as a result of falling due to instability from his service-connected low back disability.  

5.  Ensure compliance with the above remand instructions. Then, readjudicate the claim on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


